                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

WILLIAM A GOLDSBOROUGH,

        Plaintiff,

v.                                                               Civ. No. 19‐309 MV/GBW

NEWPARK DRILLING FLUIDS, LLC,

        Defendant.

                  ORDER QUASHING ORDER TO SHOW CAUSE
               AND RESETTING RULE 16 SCHEDULING CONFERENCE

        THIS MATTER comes before the Court on Attorney Krystle Thomas’s Response

to Order to Show Cause (doc. 32) and Attorney Jack Siegel’s Response to Order to Show

Cause (doc. 33). On December 11, 2019, the Court filed an Order to Show Cause (doc.

31), ordering counsel for both parties to show cause why the Court should not assess

sanctions against them for their failure to appear at a scheduled telephonic status

conference on December 10, 2019.1 Counsel for both parties timely responded and the

Court is satisfied that neither party should be subject to sanctions. Therefore, the Order

to Show Cause (doc. 31) is hereby QUASHED.

        IT IS FURTHER ORDERED that the scheduling conference in this case is RESET

for January 8, 2020 at 2:00 p.m. Parties shall call Judge Wormuth’s teleconference line at



1The Court notes that this was Plaintiff’s second failure to make an appearance at a scheduled Rule 16
conference. See docs. 26, 27.
(877) 402‐9753, access code 7578461 to be connected to the proceedings.

      IT IS SO ORDERED.




                                        ____________________________________
                                        GREGORY B. WORMUTH
                                        UNITED STATES MAGISTRATE JUDGE




                                           2
